     Case 1:20-cv-00480-JEJ-MCC Document 187 Filed 07/14/20 Page 1 of 5




              IN THE UNITED STATES DISTRICT COURT
            FOR THE MIDDLE DISTRICT OF PENNSYLVANIA

BHARATKUMAR G. THAKKER,                       :     CIVIL NO. 1:20-CV-480
et al.,                                       :
                                              :
                   Plaintiffs,                :
                                              :     (Chief Judge Jones)
             v.                               :
                                              :     (Magistrate Judge Carlson)
CLAIR DOLL, et al.,                           :
                                              :
                   Defendants.                :

                                      ORDER

      The background of this order is as follows:

      This case, a hybrid putative class action and habeas corpus proceeding

brought on behalf of a class of immigration detainees, was referred to the

undersigned for the resolution of discovery disputes and related issues. (Doc. 160).

One such discovery dispute is now before us concerning the plaintiffs’ deposition of

the defendants’ expert witness, Dr. Lubelczyk. This deposition took place on July

10, 2020, shortly prior to the hearing before Chief Judge Jones, scheduled for

Tuesday, July 14, 2020. While the defendants initially objected to this request, given

the limited discovery permitted in habeas actions, they agreed to have Dr. Lubelczyk

sit for a deposition, provided she was paid her customary fee in advance of the

deposition. We held a telephonic conference with the parties concerning this

discovery dispute on July 8, 2020 and at the conclusion of that conference ordered
        Case 1:20-cv-00480-JEJ-MCC Document 187 Filed 07/14/20 Page 2 of 5




the deposition to go forward on July 10 with a partial pre-payment of the doctor’s

fees.

         The parties are now embroiled in yet another discovery dispute relating to this

deposition. It seems that during the deposition the doctor referred to notes she had

prepared. Plaintiff-petitioners’ counsel sought production of those notes, and

government counsel refused to produce the notes, asserting that they were

privileged. This dispute then blossomed into a matter requiring our attention on the

afternoon of July 13, less than 24 hours before the hearing is scheduled before the

district court, when the government filed a motion for protective order. (Doc. 183).

With respect to the question of the discoverability of these expert witness notes, the

parties take starkly contrasting positions, which we are asked to address and resolve

in the abstract without the benefit of any review of the disputed material. The

plaintiff-petitioners argue that these notes are clearly discoverable because they

reflect “facts or data considered by the witness in forming” her expert opinion. Fed.

R. Civ. P. 26(a)(2)(B)(ii). In contrast, the government argues that these notes are, in

essence, a draft report and contain communications between the expert and counsel,

all of which the government contends is cloaked in privilege. Fed. R. Civ. P.

26(b)(4)(B)-(C). These contrasting positions are presented to us in a factual vacuum.

We do not have, and have not seen, the disputed notes. Indeed, it is unclear how

extensive these notes may be.
     Case 1:20-cv-00480-JEJ-MCC Document 187 Filed 07/14/20 Page 3 of 5




      Simply put, due to the exigencies of this litigation, the fast-paced nature of

this case, and the expedited timing of Dr. Lubelczyk’s deposition, no one has had

sufficient time to either: (1) prepare a privilege log, (2) provide the court with the

disputed notes, or (3) fully brief these legal issues regarding the scope of the

privilege in this setting. We do not fault counsel for not having completed these

steps. Quite the contrary, all counsel have worked with exemplary dispatch given

the expedited timetable prescribed by the court. However, in our view, a fully

informed evaluation of these privilege claims would require, at a minimum,

production of the notes to the court and review of the disputed notes by the court

prior to any disclosure, a task which cannot be undertaken today, just hours prior to

the hearing scheduled in this case.

      Accordingly, with the court’s ability to resolve this eleventh hour dispute

hobbled by the unusual exigencies of this litigation, IT IS ORDERED that the

motion for protective order is GRANTED, in part, and DENIED in part as follows:

      First, Dr. Lubelczyk is ORDERED to bring her notes to the hearing scheduled

before Chief Judge Jones on July 14, 2020, and the witness and government counsel

are further ORDERED to review the notes prior to the hearing to identify those “facts

or data considered by the witness in forming” her expert opinion that are set forth in

the notes.
     Case 1:20-cv-00480-JEJ-MCC Document 187 Filed 07/14/20 Page 4 of 5




      Second, the witness and government counsel shall review the notes to identify

those matters set forth in the notes which constitute drafts of the report and contain

communications between the expert and counsel which are not subject to disclosure.

Fed. R. Civ. P. 26(b)(4)(B)-(C).

      Third, to the extent that this review identifies items that are not cloaked in

privilege, those items should be disclosed. To the degree that the review leads the

government to conclude that certain notes are privileged, those items may be

withheld, subject to later in camera inspection by the court, if necessary.

      Fourth, government counsel shall produce the notes, which are estimated to

be approximately 10 pages in length, as well as the expert’s draft report, for the

court’s in camera review by 10:30 a.m. on July 14, 2020.

      While government counsel are ORDERED to undertake these preliminary

efforts, in order to be able to fully address these disclosure questions at the hearing

scheduled before Judge Jones later today, we will DENY any request for wholesale

disclosure of these notes at this time, without prejudice to the parties seeking further

relief from the district court in the course of the hearing itself and without prejudice

to our further in camera inspection of disputed records, if such an inspection is

feasible under current time constraints.
Case 1:20-cv-00480-JEJ-MCC Document 187 Filed 07/14/20 Page 5 of 5




 So ordered this 14th day of July 2020 at 9:50 a.m.



                                              S/Martin C. Carlson
                                              Martin C. Carlson
                                              United States Magistrate Judge
